DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claims 1, 3, 10, 11, 13, 19 are amended.
Claims 2, 7, 14 are cancelled.

Claim Rejections - 35 USC § 112
The rejection of claims 7, 10, 13, 19 under 35 U.S.C.(b)  or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Pub 2017/0069257) in view of YU et al (US Pub 2018/0182329).

With respect to claim 1, Lee discloses a drive control method, being applied to a controller, (see par 0008; discloses  the display device includes a display panel, a source drive IC configured to supply a data signal to the display panel and including a calibrating unit, a timing controller configured to supply a data control signal and a frame data to the source drive IC) the method comprising: adding at least one configuration instruction into a target region of one row of data to obtain a target row of data, wherein the target region comprises at least one of a blank region and a region where display data is located; (see par 0098; discloses In each vertical blank period (Vb period) disposed between the active periods of the respective frames, the timing controller 410 transmits data control signals Packet 2, Packet 3, . . . of the packets containing information required for the partial-initialization to each of the source drive ICs S-IC 1 to S-IC 12 through each of the channels TCON Tx 1 to TCON Tx 12)  and sending the target row of data to a first driver chip, (see par 0104; discloses  the timing controller 410 may transmit the data control signals Packet1, Packet 2, Packet 3, . . . through the channel lines CHL for every initialization period of every frame, and transmit a CV request command through the common bus line CBL.) wherein the configuration instruction is intended for self-configuration of a drive parameter by the first driver chip (see par 0102; discloses each of the source drive ICs S-IC 1 to S-IC 12 re-sets the calibration value within a short period by refreshing the previously set calibration value and performing a partial-initialization in response to the data control signals Packet 2, Packet 3, . . . in the form of the packet received during each Vb period (partial-initialization period).); wherein adding the at least one configuration instruction into the target region of the row of data to obtain the target row of data comprises: determining at least one region to be adjusted in the region where the display data is located; and with respect to each of the at least one region to be adjusted, adding a configuration instruction that matches the region to be adjusted to a position before and adjacent to the region to be adjusted in the target region (see par 0098; discloses In each vertical blank period (Vb period) disposed between the active periods of the respective frames, the timing controller 410 transmits data control signals Packet 2, Packet 3, . . . of the packets containing information required for the partial-initialization to each of the source drive ICs S-IC 1 to S-IC 12 through each of the channels TCON Tx 1 to TCON Tx 12);
Lee doesn’t expressly disclose wherein determining the at least one region to be adjusted in the region where the display data is located comprises at least one of: in response to one piece of data in the region where the display data is located corresponds to a charging-current rise phase, determining the region where the piece of data is located as a region to be adjusted, wherein the configuration instruction is a charging-current increase instruction; and in response to another piece of data in the region where the display data is located corresponds to a charging-current retention phase or a charging-current drop phase, determining the region where another piece of data is located as a region to be adjusted, wherein the configuration instruction is a charging-current decrease instruction;
	In the same field of endeavor, YU discloses a display device comprising a timing controller controlling plurality of data drivers (see fig. 1); YU discloses wherein determining the at least one region to be adjusted in the region where the display data is located comprises at least one of: in response to one piece of data in the region where the display data is located corresponds to a charging-current rise phase, determining the region where the piece of data is located as a region to be adjusted, wherein the configuration instruction is a charging-current increase instruction; and in response to another piece of data in the region where the display data is located corresponds to a charging-current retention phase or a charging-current drop phase, determining the region where another piece of data is located as a region to be adjusted, wherein the configuration instruction is a charging-current decrease instruction; (see par 0044; discloses the power control module 304 controls the power state of a source driver 106 based on instructions received from the timing controller 104. For example, during a vertical blanking period of the video input signal, the timing controller 104 may disable the source driver 106. Disabled, the source driver 106 enters a low power operation mode and ceases to drive the associated display elements coupled to the source driver output buffer 308. The source driver 106 may receive a source driver enable signal from the timing controller 104 and resume a normal operation mode and drive analog voltage signals representing display data to the display panel 116);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee to control the source driver to be disabled by the timing controller as disclosed by YU in order to reduce the power consumption of the display device during vertical blanking period without affecting the display quality of the displayed image.

With respect to claim 5, Lee as modified by YU further disclose wherein the parameter adjustment condition is an overdrive condition; and the configuration instruction is an overdrive configuration instruction, the overdrive configuration instruction being intended to instruct the first driver chip to adjust a drive current; (YU; see par 0044; discloses The power control module 304 controls the power state of a source driver 106 based on instructions received from the timing controller 104. For example, during a vertical blanking period of the video input signal, the timing controller 104 may disable the source driver 106. Disabled, the source driver 106 enters a low power operation mode and ceases to drive the associated display elements coupled to the source driver output buffer 308. The source driver 106 may receive a source driver enable signal from the timing controller 104 and resume a normal operation mode and drive analog voltage signals representing display data to the display panel 116);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee as modified by YU to control the source driver to be disabled by the timing controller as disclosed by YU in order to reduce the power consumption of the display device during vertical blanking period without affecting the display quality of the displayed image.

	

With respect to claim 8, Lee disclose wherein adding the at least one configuration instruction into the target region of the row of data to obtain the target row of data comprises: adding at least one configuration set into the target region of the row of data to obtain the target row of data; wherein each of the at least one configuration set comprises the configuration instruction and an instruction identifier adjacent to and before or after the configuration instruction, the instruction identifier being intended to indicate a position of the configuration instruction (see par 0095; discloses the timing controller 410 transmits a data control signal Packet 1 of a first packet containing information required for the full-initialization to each of the source drive ICs S-IC 1 to S-IC 12 through each of the channels TCON Tx 1 to TCON Tx 12. Subsequent to the first control signal Packet 1 of the first packet, the timing controller 410 transmits unique IDs (for example, IDs 1 to 12) assigned to the source drive ICs S-IC 1 to S-IC 12, respectively, to each of the source drive ICs S-IC 1 to S-IC 12 through each of the channels TCON Tx 1 to TCON Tx 12 during a second part of the full-initialization period; see par 0072; discloses  the unique ID assigned for each source drive IC 310 may be used, so that it is possible to determine the calibration values for each source drive IC 310 based on the associated unique IDs, and transmit and store the calibration values without dualizing each source drive IC 310 or adding a physical pin.).

	With respect to claim 9, Lee as modified by YU disclose wherein each of the at least one instruction identifier is constituted by at least two different K-codes (Lee; see par 0059; discloses each of the source drive ICs 310 is assigned with a unique ID associated with a calibration value for each source drive IC 310);

With respect to claim 10, Lee disclose a drive control method, being applied to a first driver chip, the method comprising: receiving a target row of data sent by a controller, wherein the target row of data is row data obtained by adding, by the controller, at least one configuration instruction into a target region of one row of data, the target region comprising at least one of a blank region and a region where display data is located; (see par 0098; discloses In each vertical blank period (Vb period) disposed between the active periods of the respective frames, the timing controller 410 transmits data control signals Packet 2, Packet 3, . . . of the packets containing information required for the partial-initialization to each of the source drive ICs S-IC 1 to S-IC 12 through each of the channels TCON Tx 1 to TCON Tx 12) and self-configuring a drive parameter based on the configuration instruction of the target row of data, and driving a display panel based on display data of the target row of data (see par 0102; discloses each of the source drive ICs S-IC 1 to S-IC 12 re-sets the calibration value within a short period by refreshing the previously set calibration value and performing a partial-initialization in response to the data control signals Packet 2, Packet 3, . . . in the form of the packet received during each Vb period (partial-initialization period));
Lee doesn’t expressly disclose wherein self- configuring the drive parameter based on the configuration instruction of the target row of data comprises at least one of: increasing a drive current of the first driver chip in a case that a charging-current increase instruction is detected in the target row of data; and decreasing the drive current of the first driver chip in a case that a charging-current decrease instruction is detected in the target row of data;
In the same field of endeavor, YU discloses a display device comprising a timing controller controlling plurality of data drivers (see fig. 1); YU discloses wherein self- configuring the drive parameter based on the configuration instruction of the target row of data comprises at least one of: increasing a drive current of the first driver chip in a case that a charging-current increase instruction is detected in the target row of data; and decreasing the drive current of the first driver chip in a case that a charging-current decrease instruction is detected in the target row of data; (see par 0044; discloses The power control module 304 controls the power state of a source driver 106 based on instructions received from the timing controller 104. For example, during a vertical blanking period of the video input signal, the timing controller 104 may disable the source driver 106. Disabled, the source driver 106 enters a low power operation mode and ceases to drive the associated display elements coupled to the source driver output buffer 308. The source driver 106 may receive a source driver enable signal from the timing controller 104 and resume a normal operation mode and drive analog voltage signals representing display data to the display panel 116);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee to control the source driver to be disabled by the timing controller as disclosed by YU in order to reduce the power consumption of the display device during vertical blanking period without affecting the display quality of the displayed image.

With respect to claim 11, Lee as modified by YU discloses wherein the region where the display data is located comprises a plurality of sub-regions; (Lee; see fig. 4; discloses plurality of periods comprises initialization period, active period, vertical blanking period ) and self-configuring the drive parameter based on the configuration instruction of the target row of data comprises: with respect to each of the sub-regions, in a case that a configuration instruction is located before and adjacent to the sub-region in the target region, self-configuring a drive parameter based on the configuration instruction (Lee; see par 0098; discloses In each vertical blank period (Vb period) disposed between the active periods of the respective frames, the timing controller 410 transmits data control signals Packet 2, Packet 3, . . . of the packets containing information required for the partial-initialization to each of the source drive ICs S-IC 1 to S-IC 12 through each of the channels TCON Tx 1 to TCON Tx 12; see par 0102; discloses each of the source drive ICs S-IC 1 to S-IC 12 re-sets the calibration value within a short period by refreshing the previously set calibration value and performing a partial-initialization in response to the data control signals Packet 2, Packet 3, . . . in the form of the packet received during each Vb period (partial-initialization period) ).

With respect to claim 12, Lee as modified by YU discloses further comprising: restoring the drive parameter thereof to an initial drive parameter after self- configuring the drive parameter based on the configuration instruction and driving the display panel based on the data in the sub-region each time (Lee; see par 0102; discloses each of the source drive ICs S-IC 1 to S-IC 12 re-sets the calibration value within a short period by refreshing the previously set calibration value and performing a partial-initialization in response to the data control signals Packet 2, Packet 3, . . . in the form of the packet received during each Vb period (partial-initialization period)).

With respect to claim 13, Lee as modified by YU discloses wherein self-configuring the drive parameter based on the configuration instruction comprises at least one of: performing at least one parameter configuration operation of impedance adjustment and signal swing adjustment in a case that the configuration instruction is an overdrive configuration instruction; adjusting a drive voltage in a case that the configuration instruction is an overdrive configuration instruction; controlling a switch to be turned on in a case that the configuration instruction is a charge- sharing instruction, wherein the controller is connected to a plurality of driver chips by data lines, and the switch is disposed between a data line connected to the first driver chip and a data line connected to a second driver chip, the second driver chip being one driver chip, adjacent to the first driver chip, in the plurality of driver chips; and reversing a direction of an electric field loaded into a liquid crystal layer if the configuration instruction is a polarity inversion instruction, wherein the first driver chip is a source driver chip of a liquid crystal display screen; (YU; see par 0044; discloses The power control module 304 controls the power state of a source driver 106 based on instructions received from the timing controller 104. For example, during a vertical blanking period of the video input signal, the timing controller 104 may disable the source driver 106. Disabled, the source driver 106 enters a low power operation mode and ceases to drive the associated display elements coupled to the source driver output buffer 308. The source driver 106 may receive a source driver enable signal from the timing controller 104 and resume a normal operation mode and drive analog voltage signals representing display data to the display panel 116);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee as modified by YU to control the source driver to be disabled by the timing controller as disclosed by YU in order to reduce the power consumption of the display device during vertical blanking period without affecting the display quality of the displayed image.


With respect to claim 15, Lee as modified by YU discloses wherein after receiving the target row of data sent by the controller, the method further comprises: each time one instruction identifier is detected, determining an instruction adjacent to and after or before the instruction identifier as a configuration instruction, wherein the instruction identifier is intended to indicate a position of the configuration instruction (Lee; see par 0095; discloses the timing controller 410 transmits a data control signal Packet 1 of a first packet containing information required for the full-initialization to each of the source drive ICs S-IC 1 to S-IC 12 through each of the channels TCON Tx 1 to TCON Tx 12. Subsequent to the first control signal Packet 1 of the first packet, the timing controller 410 transmits unique IDs (for example, IDs 1 to 12) assigned to the source drive ICs S-IC 1 to S-IC 12, respectively, to each of the source drive ICs S-IC 1 to S-IC 12 through each of the channels TCON Tx 1 to TCON Tx 12 during a second part of the full-initialization period; see par 0072; discloses  the unique ID assigned for each source drive IC 310 may be used, so that it is possible to determine the calibration values for each source drive IC 310 based on the associated unique IDs, and transmit and store the calibration values without dualizing each source drive IC 310 or adding a physical pin).

With respect to claim 16, Lee as modified by YU discloses wherein each of the at least one instruction identifier is constituted by at least two different K-codes (Lee; see par 0059; discloses each of the source drive ICs 310 is assigned with a unique ID associated with a calibration value for each source drive IC 310).

With respect to claim 17, Lee as modified by YU discloses a drive control apparatus, being applied to a controller, the apparatus (Lee; see fig. 1; discloses display device 10); YU discloses display device and driving method thereof where the display device comprises a processor; and a memory operable to store an instruction executable by the processor; wherein the processor is operable to perform the drive control method (YU; see par 0055; discloses various operations of example methods described herein may be performed, at least partially, by one or more processors that are temporarily configured (e.g., by software) or permanently configured to perform the relevant operations. Whether temporarily or permanently configured, such processors may constitute processor-implemented modules that operate to perform one or more operations or functions. The modules referred to herein may, in some example embodiments, comprise processor-implemented modules; see par 0056);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee as modified by YU to permanently configure the driving method in the apparatus comprising processor and memory as disclosed by YU in order to allow the device the to automatically perform the driving method without having to receive any inputs from the user.

With respect to claim 18, Lee as modified by YU discloses a drive control apparatus, being applied to a controller, the apparatus (Lee; see fig. 1; discloses display device 10); YU discloses display device and driving method thereof where the display device comprises a processor; and a memory operable to store an instruction executable by the processor; wherein the processor is operable to perform the drive control method (YU; see par 0055; discloses various operations of example methods described herein may be performed, at least partially, by one or more processors that are temporarily configured (e.g., by software) or permanently configured to perform the relevant operations. Whether temporarily or permanently configured, such processors may constitute processor-implemented modules that operate to perform one or more operations or functions. The modules referred to herein may, in some example embodiments, comprise processor-implemented modules; see par 0056);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee as modified by YU to permanently configure the driving method in the apparatus comprising processor and memory as disclosed by YU in order to allow the device the to automatically perform the driving method without having to receive any inputs from the user.



With respect to claim 19, Lee discloses a display device, comprising a controller and a plurality of driver chips (see fig. 1; discloses display device 10 comprising control board 400 and plurality of driver chips 310); wherein the controller comprises a first processor and a first memory operable to store at least one instruction executable by the first processor (see fig. 1; timing controller 410; memory 420); wherein the first processor is operable to: add at least one configuration instruction in a target region of one row of data to obtain a target row of data, wherein the target region comprises at least one of a blank region and a region where display data is located; (see par 0098; discloses In each vertical blank period (Vb period) disposed between the active periods of the respective frames, the timing controller 410 transmits data control signals Packet 2, Packet 3, . . . of the packets containing information required for the partial-initialization to each of the source drive ICs S-IC 1 to S-IC 12 through each of the channels TCON Tx 1 to TCON Tx 12) and send the target row of data to a first driver chip, (see par 0104; discloses  the timing controller 410 may transmit the data control signals Packet1, Packet 2, Packet 3, . . . through the channel lines CHL for every initialization period of every frame, and transmit a CV request command through the common bus line CBL.) wherein the configuration instruction is intended to for self-configuration of a drive parameter by the first driver chip; (see par 0102; discloses each of the source drive ICs S-IC 1 to S-IC 12 re-sets the calibration value within a short period by refreshing the previously set calibration value and performing a partial-initialization in response to the data control signals Packet 2, Packet 3, . . . in the form of the packet received during each Vb period (partial-initialization period).) and each of the plurality of driver chips comprises a second processor and a second memory operable to store at least one instruction executable by the second processor;  (see par 0076; discloses Each source drive IC 310 includes a receiving unit 312 and a data signal generating unit 318. The receiving unit 312 receives the data control signal DCS and the frame data from the timing controller 410, and transmits the received data control signal DCS and frame data to the data signal generating unit 318. In one embodiment, the receiving unit 312 may include a receiving terminal (Rx) input buffer); wherein the second processor is operable to: receive a target row of data sent by the controller, (see par 0044; discloses The source drive ICs 310 receive a data control signal and a frame data from the timing controller 410, and generate data signals in response to the received data control signal and frame data) wherein the target row of data is a row of data obtained by adding by the controller at least one configuration instruction in a target region of one row of data, the target region comprising at least one of a blank region and a region where display data is located; (see par 0098; discloses In each vertical blank period (Vb period) disposed between the active periods of the respective frames, the timing controller 410 transmits data control signals Packet 2, Packet 3, . . . of the packets containing information required for the partial-initialization to each of the source drive ICs S-IC 1 to S-IC 12 through each of the channels TCON Tx 1 to TCON Tx 12) and self-configure a drive parameter for the first diver chip based on the configuration instruction for the target row of data, and drive a display panel based on display data of the target row of data (see par 0102; discloses  each of the source drive ICs S-IC 1 to S-IC 12 re-sets the calibration value within a short period by refreshing the previously set calibration value and performing a partial-initialization in response to the data control signals Packet 2, Packet 3, . . . in the form of the packet received during each Vb period (partial-initialization period). The refreshed calibration value may be updated and stored in the second resister 316a of each of the source drive ICs S-IC 1 to S-IC 12.; see par 0044 as well); wherein adding the at least one configuration instruction into the target region of the row of data to obtain the target row of data comprises: determining at least one region to be adjusted in the region where the display data is located; and with respect to each of the at least one region to be adjusted, adding a configuration instruction that matches the region to be adjusted to a position before and adjacent to the region to be adjusted in the target region (see par 0098; discloses In each vertical blank period (Vb period) disposed between the active periods of the respective frames, the timing controller 410 transmits data control signals Packet 2, Packet 3, . . . of the packets containing information required for the partial-initialization to each of the source drive ICs S-IC 1 to S-IC 12 through each of the channels TCON Tx 1 to TCON Tx 12);
Lee doesn’t expressly disclose wherein determining the at least one region to be adjusted in the region where the display data is located comprises at least one of: in response to one piece of data in the region where the display data is located corresponds to a charging-current rise phase, determining the region where the piece of data is located as a region to be adjusted, wherein the configuration instruction is a charging-current increase instruction; and in response to another piece of data in the region where the display data is located corresponds to a charging-current retention phase or a charging-current drop phase, determining the region where another piece of data is located as a region to be adjusted, wherein the configuration instruction is a charging-current decrease instruction; wherein self- configuring the drive parameter based on the configuration instruction of the target row of data comprises at least one of: increasing a drive current of the first driver chip in a case that a charging-current increase instruction is detected in the target row of data; and decreasing the drive current of the first driver chip in a case that a charging-current decrease instruction is detected in the target row of data;
In the same field of endeavor, YU discloses a display device comprising a timing controller controlling plurality of data drivers (see fig. 1); YU discloses wherein determining the at least one region to be adjusted in the region where the display data is located comprises at least one of: in response to one piece of data in the region where the display data is located corresponds to a charging-current rise phase, determining the region where the piece of data is located as a region to be adjusted, wherein the configuration instruction is a charging-current increase instruction; and in response to another piece of data in the region where the display data is located corresponds to a charging-current retention phase or a charging-current drop phase, determining the region where another piece of data is located as a region to be adjusted, wherein the configuration instruction is a charging-current decrease instruction; (see par 0044; discloses the power control module 304 controls the power state of a source driver 106 based on instructions received from the timing controller 104. For example, during a vertical blanking period of the video input signal, the timing controller 104 may disable the source driver 106. Disabled, the source driver 106 enters a low power operation mode and ceases to drive the associated display elements coupled to the source driver output buffer 308. The source driver 106 may receive a source driver enable signal from the timing controller 104 and resume a normal operation mode and drive analog voltage signals representing display data to the display panel 116); wherein self- configuring the drive parameter based on the configuration instruction of the target row of data comprises at least one of: increasing a drive current of the first driver chip in a case that a charging-current increase instruction is detected in the target row of data; and decreasing the drive current of the first driver chip in a case that a charging-current decrease instruction is detected in the target row of data; (see par 0044; discloses the power control module 304 controls the power state of a source driver 106 based on instructions received from the timing controller 104. For example, during a vertical blanking period of the video input signal, the timing controller 104 may disable the source driver 106. Disabled, the source driver 106 enters a low power operation mode and ceases to drive the associated display elements coupled to the source driver output buffer 308. The source driver 106 may receive a source driver enable signal from the timing controller 104 and resume a normal operation mode and drive analog voltage signals representing display data to the display panel 116; hence entering a low power mode would result in decreasing current and resuming normal operation would result in increasing current);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee to control the source driver to be disabled by the timing controller as disclosed by YU in order to reduce the power consumption of the display device during vertical blanking period without affecting the display quality of the displayed image.


With respect to claim 20, Lee as modified by YU disclose a computer-readable storage medium, wherein at least one instruction is stored in the computer-readable storage medium, and the computer- readable storage medium, when running on a processing component, causes the processing component to perform the drive control method as defined in claim 1; (see par 0055; discloses various operations of example methods described herein may be performed, at least partially, by one or more processors that are temporarily configured (e.g., by software) or permanently configured to perform the relevant operations. Whether temporarily or permanently configured, such processors may constitute processor-implemented modules that operate to perform one or more operations or functions. The modules referred to herein may, in some example embodiments, comprise processor-implemented modules; see par 0056; discloses portions of this specification are presented in terms of algorithms or symbolic representations of operations on data stored as bits or binary digital signals within a machine memory (e.g., a computer memory).);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee as modified by YU to permanently configure the driving method in the apparatus comprising processor and memory as disclosed by YU in order to allow the device the to automatically perform the driving method without having to receive any inputs from the user.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Pub 2017/0069257) in view of YU et al (US Pub 2018/0182329) and Lee et al (US Pub 2014/0078133) referred to as Lee133.

With respect to claim 3, Lee as modified by YU discloses wherein the region where the display data is located comprises a plurality of sub-regions (Lee; see fig. 4; discloses plurality of periods comprises initialization period, active period, vertical blanking period); 
Lee as modified by YU doesn’t expressly disclose determining the at least one region to be adjusted in the region where the display data is located comprises: sequentially detecting whether data in each of the sub-regions meets a parameter adjustment condition; and determining a region where data meets the parameter adjustment condition as the region to be adjusted;
In the same field of endeavor, Lee133 discloses a display device and a transmitting system between a source driver and time sequence controller (see par 0003); Lee133 discloses determining the at least one region to be adjusted in the region where the display data is located comprises: sequentially detecting whether data in each of the sub-regions meets a parameter adjustment condition; and determining a region where data meets the parameter adjustment condition as the region to be adjusted (see par 0024; discloses the time (data space) of one frame transmitted via the bus from the timing controller 110 to the source driver 120 is divided into an active area 201 occupied by the display data and a blanking space 202 not occupied by the display data. The entire data space is obtained by multiplying a total horizontal length H-Total and a total vertical length V-Total. The active area 201 is obtained by multiplying a horizontal active length H-Active and a vertical active length V-Active. To the timing controller 110, the horizontal active length H-Active and the vertical active length V-Active are known. Therefore, the timing controller 110 knows when the data transmission process arrives at the blanking space 202. When the data transmission process arrive at the blanking space 202, the timing controller 110 can transmit a packet to the source driver 120 and then immediately stop the transmission, and release the use authority of the bus to the source driver 120);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed Lee as modified by YU to determine the vertical blanking space not occupied by the display data and transmit the packet to the source driver at the blanking space as disclosed by Lee133 in order to transmit the control signals to the source driver without affecting the display data or interfering with display driving steps.

	
Claims 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Pub 2017/0069257) in view of YU et al (US Pub 2018/0182329) and Kim et al (US Pub 2009/0109201).

With respect to claim 4, Lee as modified by YU doesn’t expressly disclose wherein the parameter adjustment condition is an overdrive condition; and the configuration instruction is an overdrive configuration instruction, the overdrive configuration instruction being intended to instruct the first driver chip to perform at least one parameter configuration operation of impedance adjustment and signal swing adjustment; and before sending the target row of data to the first driver chip, the method further comprises: replacing data in the region to be adjusted with overdrive data;
In the same field of endeavor Kim discloses display device and driving method with improved visibility (see abstract); Kim discloses plurality of switches connected to data lines (see fig. 7; SW576, SW574) wherein the parameter adjustment condition is an overdrive condition; and the configuration instruction is an overdrive configuration instruction, the overdrive configuration instruction being intended to instruct the first driver chip to perform at least one parameter configuration operation of impedance adjustment and signal swing adjustment; and before sending the target row of data to the first driver chip, the method further comprises: replacing data in the region to be adjusted with overdrive data (see par 0053; discloses The decoder 510 receives the data input/output signal DIO, the driving clock CLK, and the first and second integration signals D0 and D1 from the timing controller 600, decodes them, and provides a charge-share signal SHR, an inversion signal POL, a latch instruction signal DL, and a horizontal start signal STH. Specifically, the charge-share signal SHR is used to short circuit the plurality of data lines for the plurality of data lines to share the charge. The inversion signal POL is used to select a polarity of the image-data voltage. The latch instruction signal DL is used to determine when the data latch 540 starts the operation. The horizontal start signal STH is used to determine when the data-driving chip starts the operation; where polarity inversion is interpreted to be signal swing and short-circuit changes impedance);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee as modified by YU to short the data lines via a switch and supply charge sharing signal to the data lines and further provides polarity inversion signal such that positive image data and negative image data are supplied to the data lines as disclosed by Kim in order to improve the display visibility.


	With respect to claim 6, Lee as modified by YU discloses wherein the parameter adjustment condition, the configuration instruction and the first driver chip fall within one of the following relationships: the controller is connected to a plurality of driver chips by data lines, (Lee; see fig. 2; discloses timing controller 410 connected to plurality of source driver chips );
Lee as modified by YU doesn’t expressly disclose a switch being disposed between a data line connected to the first driver chip and a data line connected to a second driver chip, the second driver chip being one driver chip, adjacent to the first driver chip, in the plurality of driver chips, the parameter adjustment condition is a charge- sharing condition, and the configuration instruction is a charge-sharing instruction; Brand the first driver chip is a source driver chip of a liquid crystal display screen, the parameter adjustment condition is a polarity inversion condition, and the configuration instruction is a polarity inversion instruction;
In the same field of endeavor Kim discloses display device and driving method with improved visibility (see abstract); Kim discloses a switch being disposed between a data line connected to the first driver chip and a data line connected to a second driver chip, the second driver chip being one driver chip, adjacent to the first driver chip, in the plurality of driver chips, (see fig. 7; switch 576;) the parameter adjustment condition is a charge- sharing condition, and the configuration instruction is a charge-sharing instruction; and the first driver chip is a source driver chip of a liquid crystal display screen, the parameter adjustment condition is a polarity inversion condition, and the configuration instruction is a polarity inversion instruction (see par 0058; discloses The output buffer 570 receives the inversion signal POL and selects the polarity of each of the image-data voltages Y1 to Y480. In addition, the output buffer 570 receives the charge-share signal SHR and short-circuits the data lines, such that the charge is shared by the data lines. As shown in FIG. 7, the output buffer 570 includes buffer circuits 572, first switching units 574, and second switching units 576. The buffer circuit 572 outputs a positive image-data voltage and a negative image-data voltage. The first switching unit 574 receives the inversion signal POL, and selects any one of the positive image-data voltage and the negative image-data voltage, and outputs the selected voltage. The second switching unit 576 receives the charge-share signal SHR and short-circuits the plurality of data lines during the charge-share period. For example, the second switching unit 576 may be a MOS transistor that is turned on when receiving the charge-share signal SHR);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee as modified by YU to short the data lines via a switch and supply charge sharing signal to the data lines and further provides polarity inversion signal such that positive image data and negative image data are supplied to the data lines as disclosed by Kim in order to improve the display visibility.

Response to Arguments
Applicant's arguments filed with respect to claims 1, 10, and 19 have been fully considered but they are not persuasive and do not put the application in condition for allowance.
With respect to claim 1, 10 and 19 applicant’s representative argued that the cited refences Lee and YU fails to disclose adding configuration instruction into a target region where display data is located. Instead the cited reference Lee teaches transmitting configuration instruction during the vertical blanking period and not in the region where display data is located.
However examiner respectfully disagrees and maintains that the claim limitations broad and the broad reasonable interpretation claim language reads on the disclosure of the cited reference. The claim limitation requires the target region comprises at least one of a blank region and a region where display data is located. The broad reasonable interpretation of the above claim limitation requires that the target region where the configuration command is added could be a blank region or a region where display data is located. Lee discloses adding the confirmation instructions during the vertical banking period (par 0098). Therefore the disclosure of the Lee meets the claim requirement that the configuration instructions is added during the blank period.
Further applicant’s representative argued that Yu fails to disclose charging-current rise phase, charging-current retention phase or charging-current drop phase. However examiner respectfully disagrees, Yu also disclose transmitting configuration instruction during vertical blanking period where the configuration may be to put the source driver in low power operation mode (par 0044) which reads on the claim limitation charging-current drop phase. The claim requires one of the three options and Yu discloses charging-current drop phase. Therefore the rejection is maintained.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                    Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        06/03/2022